Citation Nr: 1003435	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-25 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently evaluated at 20 
percent.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, E.L.


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1945 to September 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The Veteran testified in a hearing before 
the Board in April 2009.  In August 2009, the Veteran's case 
was remanded to afford the Veteran a VA examination.  As the 
required development has been completed, this case is 
properly before the Board for disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDING OF FACT

The Veteran's hearing loss has manifested by no more than 
level III hearing loss in the right ear and level XI hearing 
loss in the left ear.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 
a 20 percent rating for the Veteran's bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
his representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures: (1) The 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim."); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).

In the present case, VA collectively provided the Veteran 
with 38 U.S.C.A. § 5103(a)-compliant notice in a June 2008 
correspondence.  The Veteran's claims were last readjudicated 
in a December 2009 supplemental statement of the case, 
thereby curing any deficiency in the timing of notice.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology of his disability.  The record as it stands includes 
sufficient competent evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, no further 
action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  Accordingly, 
the Board will adjudicate the claim on the merits.

Factual Background

The Veteran submitted results of a private audiological 
examination from March 2008.  Puretone thresholds, in 
decibels, as shown on a chart were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
40
45
75
70
LEFT
95
100
110+
110+

The average puretone decibel thresholds and speech 
recognition ability were not recorded.  

The Veteran was afforded a VA examination in April 2008.  The 
Veteran complained that his hearing had worsened.  Puretone 
thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
35
50
85
90
LEFT
105+
105+
105+
105+

The average puretone decibel thresholds were 65 in his right 
ear and 105 in his left ear.  His speech recognition ability 
was 96 percent in the right ear and not tested in the left 
ear.  The examiner opined that testing revealed a slight 
decrease in hearing in the right ear, with continued 
unresponsiveness in the left ear.

During his April 2009 hearing before the Board, the Veteran 
stated that his hearing loss affected his ability to hold 
conversations in a noisy environment as his ability to 
understand spoken words had diminished markedly.  

In an October 2009 VA examination, the Veteran's puretone 
thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
40
45
75
85
LEFT
100+
100+
100+
100+

The average puretone decibel thresholds were 61 in his right 
ear and recorded as 105 in his left ear.  His speech 
recognition ability was 88 percent in the right ear and not 
recorded for the left ear.

Analysis

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 
4.86(b).

The Veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.85.  He 
essentially contends that his hearing loss disability has 
severely compromised the quality of his life.

As explained above, the resolution of this issue involves 
determining the level of hearing acuity in each ear.

The results of the March 2008 report cannot be utilized as 
there were neither average puretone thresholds nor controlled 
speech discrimination test results given.  See C.F.R. § 
4.85(a).  Moreover, there is no indication that the 
examination was conducted by a state-licensed audiologist.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the April 2008 report yields a numerical 
category designation of II for the right ear (between 58 and 
65 percent average puretone decibel hearing loss and 92 and 
100 percent of discrimination) and XI for the left ear 
(greater than 105 percent average puretone decibel hearing 
loss).  Entering the category designations for both ears into 
TABLE VII produces a disability evaluation of 10 percent, 
under Diagnostic Code 6100.

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the October 2009 report yields a numerical 
category designation of III for the right ear (between 58 and 
65 percent average puretone decibel hearing loss and 84 and 
90 percent of discrimination) and XI for the left ear (105 
percent average puretone decibel hearing loss).  Entering the 
category designations for both ears into TABLE VII produces a 
disability evaluation of 20 percent, under Diagnostic Code 
6100.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the Veteran's bilateral hearing loss 
warrants the 20 percent evaluation under Diagnostic Code 
6100.

The Board has considered whether the case should be referred 
for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this case, the evidence shows that the 
Veteran is not currently employed, but this has not been 
attributed to hearing loss.  The Veteran stated that he 
experiences significant effects of his hearing loss upon his 
daily activities due to difficulty hearing conversations in 
noisy environments or on the telephone.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  There is no evidence, 
however, that suggests that the hearing loss has necessitated 
frequent periods of hospitalization, or that the 
manifestations of the disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996) ; Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


